RANSOM, Justice (specially concurring). In essence, the question on appeal appears to be whether, in light of Section 54-2-23(A), an agreement to indemnify the general partner for certain claims is, after dissolution, ineffective if indemnification is sought from unpaid capital contributions of limited partners. Section 54-2-23(A) provides in part that: A. In settling accounts after dissolution the liabilities of the partnership shall be entitled to payment in the following order: (1) those to creditors, in the order of priority as provided by law, except those to limited partners on account of their contributions, and to general partners; ****** (3) those to limited partners in respect to the capital of their contributions; (4) those to general partners other than for capital and profits * * *. I believe a general partner’s claim for indemnification from the partnership falls under subsection (4) and not subsection (1) of Section 54-2-23(A). Thus, after dissolution, capital contributions of limited partners would be repaid before any liabilities of the partnership to general partners. For this reason, I do not perceive a conflict between the indemnity agreement at issue here and the New Mexico statutes concerning distribution of partnership assets. The opinion assumes this conflict exists, i.e., “If Mr. Silver’s claim for indemnification were honored, the limited partners would necessarily share losses and contribute beyond their capital contributions to the firm after it was voted dissolved.” I find it unnecessary to address and consequently express no opinion as to whether the parties to a limited partnership are prohibited by statute and public policy from varying among themselves the order of priority in the distribution of assets of a dissolved limited partnership. The agreement in this case does not purport to do so. .......